Bell, Chief Judge.
This is an appeal from a judgment in which appellant was found in contempt of court and sentenced.
A case in which appellant had an indirect interest terminated on November 26, 1975, with a verdict contrary to his expectations. Following the jury’s discharge and as they exited into the hall, the appellant approached a female juror, shook her hand and according to her, said that he "Hoped that I was satisfied; I had something to live with all of my life.” He then walked away. Contemnor spoke in an angry or sarcastic voice. Held:
Constitutional courts of Georgia have the power to punish for contempt where the misbehavior is in the presence of the court or so near thereto as to obstruct the administration of justice. McGill v. State, 209 Ga. 500 (74 SE2d 78). Here the trial had terminated and the jury had been discharged. Appellant’s conduct could not have obstructed or impaired the administration of justice. See Renfroe v. State, 104 Ga. App. 362 (121 SE2d 811).

Judgment reversed.


Smith, J., concurs. McMurray, 
*387
J., concurs in the judgment only.

Argued June 27, 1977
Decided October 3, 1977.
Randall M. Clark, for appellant.
W. Glenn Thomas, Jr., District Attorney, John J. Ossick, Assistant District Attorney, for appellee.